PER CURIAM.
Dennis Grooms appeals the denial of his motion to dissolve a domestic violence injunction. That injunction was entered in July of 2009. The trial court afforded Grooms a hearing.1 Absent a transcript of the hearing, we are compelled to affirm. See Carr v. Sharkey, 909 So.2d 482, 483-84 (Fla. 5th DCA 2005) (citing Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979)).
AFFIRMED.
EVANDER, COHEN, JJ., and HARRIS, C. M., Senior Judge, concur.

. The hearing was telephonic because of Grooms’ current incarceration at Madison Correctional Institution.